Citation Nr: 0114430	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  99-21 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin disability 
of the feet and legs.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

A. Hinton, Counsel


REMAND

The veteran had active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That rating decision granted 
service connection for PTSD, for which a 10 percent 
evaluation was assigned; and denied a claim for service 
connection for a skin disability of the feet and legs as a 
result of exposure to herbicides.  The veteran appealed the 
assigned rating for PTSD and the denial of service connection 
for the skin disability.  The most recent supplemental 
statement of the case, in August 2000, indicated that the 
claim for service connection for the skin disability was not 
well grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 and 3-01.  Therefore, for these 
reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Regarding the claim for service connection for a skin 
disability, disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (2000).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 1991); 38 C.F.R. § 3.307(a)(6) (2000).  The presumption 
requires exposure to a herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii) (2000).  Herbicide exposure is presumed if 
the veteran has a designated disease and served in Vietnam 
during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(iii) (2000).  
The presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  38 
U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d) (2000).

The Board notes that while the record reflects that the 
veteran served in Vietnam, the veteran is not currently 
diagnosed as having any of the diseases associated with 
herbicide exposure for purposes of presuming incurrence of 
the disease in service. See 38 C.F.R. § 3.309(e) (2000).  
Further, the current medical impression of chronic tinea 
pedis was first shown in an April 1999 private statement, 
many years after the veteran's separation from service.  In 
that statement, Roy E. Nickles, M.D. indicated that the 
veteran was seen for evaluation of a foot dermatitis, which 
had been present since 1968 while in the Army when he 
developed a vesicular eruption over the medial aspect of both 
feet.  Dr. Nickles stated that the eruption had continued to 
be intermittent since then, accompanied by itching.  

Although this statement indicates an etiological relationship 
with service, there is no indication that it is based on more 
than a history recited by the veteran.  The Board notes in 
this regard that evidence which is simply a history recorded 
by a medical examiner, unenhanced by any additional comment 
by that examiner, does not constitute competent medical 
evidence of the required nexus.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  

Although there is no competent medical evidence to relate a 
skin disability to service, under VCAA, VA has an obligation 
to further assist the veteran in this case.  There has been 
no VA examination of the veteran's claimed skin disability, 
and no VA examiner has been requested to provide an opinion 
as to whether there is a nexus between any current skin 
disability and service.  To fulfill the statutory duty to 
assist, VA must provide the veteran a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To that 
end, any additional treatment records should be obtained, and 
an appropriate VA examination should be scheduled to 
determine the nature and etiology of any claimed skin 
disability.  

Regarding the veteran's claim with respect to his PTSD, in 
January and February 1999, the veteran submitted statements 
claiming service connection for various disabilities, 
including PTSD and depression.  In a January 1999 VA 
psychiatric (PTSD) examination report, the diagnosis included 
PTSD, of mild to moderate impairment.  The examiner also 
diagnosed chronic dysthymic disorder, and wanted to rule out 
major depressive disorder as secondary to the PTSD.  The RO 
granted service connection for PTSD in a May 1999 rating 
decision, which assigned a 10 percent evaluation, effective 
from January 11, 1999.   

The veteran then appealed this rating determination.  In this 
regard, see Fenderson v. West, 12 Vet. App. 119 (1999).  That 
rating decision did not however consider whether any 
depression which was present was service connected.

The veteran testified at a hearing before the RO in February 
2000, at which time he noted that he still had depression.  
As noted, the veteran has claimed that he suffers from 
depression and the cited VA examination report contains a 
diagnosis including chronic dysthymic disorder, and thought 
it necessary to rule out major depressive disorder, both as 
secondary to PTSD.  

The Board finds in this case that the veteran has raised the 
question of service connection for dysthymia or major 
depressive disorder as secondary to his service-connected 
PTSD.  The Board determines that the issue of service 
connection for additional psychiatric disability is 
inextricably intertwined with the issue of an increased 
evaluation for PTSD.  Consequently, the Board finds that the 
case needs to be REMANDED to the regional office for 
adjudication of the question of service connection for 
dysthymia or major depressive disorder.

The Board notes that during a March 2001 hearing before the 
undersigned Board Member, the veteran testified that he had 
applied for Social Security Administration (SSA) disability 
benefits due to medical problems associated with his PTSD.  
The RO should obtain any medical records associated with the 
SSA claim, which would be helpful in adjudicating the claims 
and appeals currently pending with the VA.  If additional 
pertinent medical evidence is available and obtained, then a 
VA examination may be necessary to provide the veteran a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment, so that 
the evaluation of the claimed disabilities will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is hereby REMANDED to the regional 
office for the following actions:

1.  The RO should contact the Social 
Security Administration and request a 
copy of any determination concerning the 
claim by the veteran for disability 
benefits, and a copy of the records upon 
which the determination was based.

2.  The RO should provide the veteran 
with an explanation concerning the 
evidence necessary to substantiate his 
claims for service connection.  The 
regional office should also furnish the 
veteran with release forms and request 
that he provide the dates of treatment, 
and names and addresses of any physicians 
or medical facilities which treated him 
since discharge from service for the 
claimed skin disability of the feet and 
legs and for any psychiatric disorder.  
The RO should then obtain copies of 
pertinent treatment from the named 
physicians or medical facilities.  In any 
event, the RO should obtain copies of all 
clinical records pertaining to treatment 
of the veteran at any VA medical 
facility. 

3.  Thereafter, the RO should make 
arrangements for an appropriate 
examination to determine the nature and 
etiology of the veteran's claimed skin 
disability of the feet and legs.  The 
examiner should express opinions 
concerning whether there is any 
etiological relationship between any 
present skin disability of the feet and 
legs, and his military service, including 
any exposure to herbicides. 

If any additional medical evidence is 
obtained referable to the veteran's 
psychiatric claims, then the veteran 
should be scheduled for a psychiatric 
examination by a qualified examiner.  The 
examiner should determine the extent, 
etiology and correct diagnosis of any 
psychiatric disability found present, 
reconcile conflicting diagnoses, and 
provide complete multiaxial diagnoses, to 
include a Global Assessment of 
Functioning (GAF) Score.  To the extent 
possible, the examiner should distinguish 
the symptoms of the veteran's service-
connected PTSD from those of any 
psychiatric disorder found, but not 
considered to be related to the PTSD.  
The examiner should express an opinion as 
to the relationship between the diagnosed 
neuropsychiatric disorders, and 
particularly opine whether any diagnosed 
disorder is etiologically related to the 
veteran's service-connected PTSD or to 
service otherwise.  

With all examinations performed, the 
claims folder should be made available to 
the examiner, and the examiner should 
review the appellant's records.  Any and 
all opinions expressed must be 
accompanied by a complete rationale.

4.  The regional office should then 
review the veteran's claims folder, and 
pursuant to all pertinent laws, 
regulations, and court decisions, 
adjudicate the question of service 
connection for additional psychiatric 
disability and re-adjudicate the 
veteran's appeal for service connection 
for a skin disability. 

5.  If service connection for any 
psychiatric disorder other than PTSD is 
denied, the veteran should be informed of 
the denial and of his right to appeal 
that determination.  As to any issues 
which are fully developed for appellate 
review a supplemental statement of the 
case should be issued to fully inform the 
veteran of the evidence considered and 
the actions taken.

When the above actions have been completed, the case should 
be returned to the Board for appellate review, if 
appropriate.  No action is required of the appellant unless 
and until he receives further notice.  The purpose of this 
remand is to procure clarifying data, and to provide due 
process.  The Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





